                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WARREN HILL, LLC                       :          CIVIL ACTION
                                       :
     v.                                :
                                       :
SFR EQUITIES, LLC                      :          NO. 18-1228


                            MEMORANDUM

Bartle, J.                                       December 3, 2019


          Plaintiff Warren Hill, LLC (“Warren Hill”) brings this

diversity action under Illinois law for breach of contract,

declaratory relief and an accounting against defendant SFR

Equities, LLC (“SFR”).   Warren Hill sold to SFR its membership

interest in an Illinois limited liability company named Vendor

Assistance Program, LLC (“VAP”).       Warren Hill claims SFR

breached the contract that governed the sale.       Specifically,

Warren Hill claims SFR underpaid it under the provisions of

their Membership Interest Purchase Agreement (“MIPA”).       The

court has determined liability in favor of Warren Hill.         Before

the court presently is the motion of Warren Hill for summary

judgment on damages and interest under Rule 56 of the Federal

Rules of Civil Procedure.

                                   I

          Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there
is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”      Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).    A dispute is genuine if the evidence is such that a

reasonable factfinder could return a verdict for the nonmoving

party.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254

(1986).    We view the facts and draw all inferences in favor of

the nonmoving party.     See In re Flat Glass Antitrust Litig.,

385 F.3d 350, 357 (3d Cir. 2004).

             Summary judgment is granted where there is insufficient

record evidence for a reasonable factfinder to find for the

nonmovant.    See Anderson, 477 U.S. at 252.   “The mere existence of

a scintilla of evidence in support of the [nonmoving party]’s

position will be insufficient; there must be evidence on which the

jury could reasonably find for [that party].”    Id.   In addition,

Rule 56(e)(2) provides “[i]f a party fails to properly support an

assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . .

consider the fact undisputed for the purposes of the motion.”

Fed. R. Civ. P. 56(e)(2).

                                  II

             We begin with a summary of the circumstances that

resulted in this litigation.     The state of Illinois does not pay

its debts on time.     As a way of ensuring that Illinois vendors

                                  -2-
can be paid for the services rendered or goods supplied to

Illinois, the state established the Vendor Payment Program

(“VPP”) in 2011.   Under the VPP, Illinois permits third parties

to purchase accounts receivable from its vendors at 90% of their

face value.   In order to participate in the VPP, the third-party

purchasers must demonstrate a financial ability to fund the

purchase of receivables and commit a minimum purchase amount

based on the needs of the VPP.   If the third parties meet these

and other requirements under Illinois law, they are designated

“Qualified Purchasers” and may participate in the VPP.

           VAP is a “Qualified Purchaser” under the VPP.   In this

capacity, VAP purchases accounts receivable from vendors through

previously established trusts.   VAP holds the accounts

receivable in accordance with management agreements with the

trusts.   To finance the purchase of vendor receivables, the

trusts borrow funds from a lending bank.   VAP indemnifies the

loans to the trusts and is ultimately responsible for ensuring

the lending banks are repaid.

           When Illinois finally pays the accounts receivable, it

pays the trusts.   The trusts repay the loans used to purchase

the receivables with interest, and Illinois’s vendors receive

their remaining 10%.

           A profit to VAP is possible because when Illinois

finally satisfies the accounts receivable, it does so with

                                 -3-
substantial interest penalties.    These penalties are greater

than the interest the trusts pays to the lending banks.

          From this profit, the trusts pay “Trust Fee Income”

and “Trust Certificate Income.”    The trusts pay VAP “Trust Fee

Income” pursuant to the trust agreements for tasks performed in

its capacity as manager.   For example, VAP organizes the

financing of the trusts with the lending banks and locates

receivables to purchase.

          The trusts pay “Trust Certificate Income” to the

holders of the trust certificates. 1    Trust certificates represent

the beneficial interest in the trusts.     “Trust Certificate

Income” is the spread which remains after all related fees and

expenses are paid and the bank loans with interest are

discharged.

          Before 2016, Warren Hill owned 33.246% of the

membership interest in VAP.   Warren Hill sold its membership

interest to SFR in accordance with the terms of a Membership

Interest Purchase Agreement (“MIPA”) which became effective

January 1, 2016.   Germane to this motion, in addition to a lump

sum at closing, SFR agreed to pay Warren Hill a portion of VAP’s

income for 2016, 2017, and 2018.




1.   These trust certificates are not to be confused with
certificates of trust.
                                  -4-
           At the time of the sale, VAP held the trust

certificates.   VAP received therefore both “Trust Fee Income” as

manager of the trusts and “Trust Certificate Income” as holder

of the trust certificates.    In 2017, the management of VAP

created Bluestone Capital Markets (“BCM”) which shares a CEO and

board of managers with VAP.    VAP transferred the trust

certificates to BCM for no consideration. 2

           In March 2018, Warren Hill brought this action,

claiming breach of contract and seeking an accounting under the

terms of the MIPA.   The parties took discovery and filed several

motions for summary judgment on the issue of liability, in which

they disputed the meaning of the MIPA.   The court held oral

argument, ultimately determining liability in favor of Warren

Hill.   The court decided the summary judgment motions, issued

two memorandum opinions in which it provided the reasoning for

its decisions, and denied SFR’s motion for reconsideration.    It

will not now revisit the meaning of the MIPA.   The focus at this

stage is on the calculation of damages and interest in light of

the court’s previous decisions.




2.   Warren Hill suggests that SFR played a role in the creation
of BCM in order to artificially deflate VAP’s profitability
under the MIPA. SFR controls one of the six seats on VAP’s and
BCM’s board of managers and owns the largest percent interest in
BCM at over 40%.
                                  -5-
                                 III

            We turn to the terms of the MIPA relevant to our

calculation of damages.   SFR agreed to pay Warren Hill a lump

sum of $4,000,000 at closing for its 33.246% membership interest

in VAP.    Sections 1.2(a)-(c) of the MIPA govern payment of the

$4,000,000 at closing.    It is undisputed that SFR met its

obligations under Sections 1.2(a)-(c).

           SFR agreed also to pay Warren Hill a portion of

“Reserve Accounts” for 2016, 2017, and 2018.     These accounts are

required to be held as security until their release by VAP

lenders.   Section 1.2(e) governs the portion of the “Reserve

Accounts” due to Warren Hill for 2016, 2017 and 2018.     For

purposes of this motion, SFR does not dispute Warren Hill’s

calculation of damages under Section 1.2(e). 3

            SFR further contracted to pay Warren Hill a portion of

VAP’s “Net Income” for 2016, 2017, and 2018.     Section 1.2(d)

governs “Net Income” payments due to Warren Hill in these years.

SFR disputes Warren Hill’s calculation of “Net Income” for 2017




3.   Because VAP transferred the trust certificates to BCM, the
trust certificate income was diverted from VAP to BCM. This
resulted in a dispute as to whether the payments due to Warren
Hill under Section 1.2(e) should include the trust certificate
income paid to BCM. The parties filed cross motions for summary
judgment on this issue. The court decided that the unambiguous
language of Section 1.2(e) entitled Warren Hill to its portion
of the trust certificate income.
                                 -6-
and 2018. 4    SFR disputes therefore Warren Hill’s calculation of

damages under Section 1.2(d).

              “Net Income” payments due to Warren Hill are

calculated as a percentage of “Net Income.”      “Net Income” is the

difference between “Revenue” and “Expenses,” as calculated under

Sections 1.2(d)(i) and 1.2(d)(ii) of the MIPA.      Under Section

1.2(d)(i), “Revenue” is:

              (i) the sum of (A) any and all fees earned by VAP
              in its capacity as a manager or an administrator
              of (1) the Vendor Assistance Trust and/or (2) any
              other trust or account maintained in the course
              of VAP’s business, (B) any and all interest
              income, (C) any and all fees earned from
              providing services to affiliates or third
              parties, and (D) any and all other revenues
              received by VAP other than the Reserve Amounts
              (as defined below). . . . (emphasis added).

Under Section 1.2(d)(ii), “Expenses” are:

              (ii) the sum of (A) $50,000 per month for each
              month in which VAP’s average outstanding
              receivables are greater than or equal to
              $50,000,000, (B) $25,000 per month for each month
              in which VAP’s average outstanding receivables
              are less than $50,000,000, (C) interest paid by
              VAP on debt for which VAP is the debtor and any
              member of VAP is the lender solely to the extent
              that (1) such debt was outstanding as of the
              Closing Date, (2) the original principal of such
              debt, in the aggregate, does not exceed
              $4,000,000, and (3) the interest rate to which
              such debt is subject does not exceed 12% per
              annum, and (D) any consulting fees paid to any
              member of VAP or any third party in exchange for
              introducing any new business opportunity to VAP,
              provided that such new business opportunities
              exclude any business involving any vendor, payee,

4.   Warren Hill does not seek damages for 2016.
                                   -7-
               program or party which VAP had previously
               investigated, transacted with or paid any
               consultant with respect to. (emphasis added).

               SFR is obligated to pay Warren Hill half of the “Net

Income” attributable to the VAP membership interest it purchased

from Warren Hill, that is, 50% of 33.246%, or 16.623%, of VAP’s

“Net Income.”

               First, for each of 2017 and 2018, Warren Hill

calculates a top-line amount for VAP’s “Revenue” as defined by

Sections 1.2(d)(i)(A)-(D).                    Second, Warren Hill deducts

“Expenses” from this top-line amount, namely, the fixed monthly

expense permitted under Sections 1.2(d)(ii)(A)-(B) and the

interest expense permitted under Section 1.2(d)(ii)(C).                                 Warren

Hill does not deduct any expense for consulting fees described

under Section 1.2(d)(ii)(D).                     Finally, Warren Hill multiplies

the resulting “Net Income” by 16.623%.                             Warren Hill’s

calculations of damages are as follows:

                                                                       2017             2018
Revenue
  § 1.2(d)(i) Revenue and § 1.2(e)(iii) trust certificate income     14,280,000.00   31,384,295.00
Expenses
  § 1.2(d)(ii)(A) Expense deduction                                   (600,000.00)     (600,000.00)
  § 1.2(d)(ii)(C) Interest deduction                                  (403,414.00)     (119,013.00)
Net Income                                                           13,276,586.00    30,665,282.00
  16.623% of Net Income                                               2,206,966.89     5,097,489.83
  Amount already paid under § 1.2(d)                                  (633,473.00)   (1,135,337.00)
Damages                                                              $1,573,493.89    $3,962,152.83




                                                   -8-
           SFR disputes the amount Warren Hill uses for “Revenue”

in 2018.   SFR disputes also Warren Hill’s calculation of

“Expenses” for 2017 and 2018.

                                 IV

           We first address SFR’s dispute over 2018 “Revenue.”

SFR asserts that “Revenue” for 2018 should be decreased by

$2,950,147 in fees because the VAP Funding Master Trust paid the

fees directly to BCM, not VAP.

           Section 1.2(d) requires “any and all fees earned by

VAP in its capacity as a manager” of any “trust or account

maintained in the course of VAP’s business” be included in the

calculation of “Revenue.”   SFR moved for summary judgment to

determine whether revenue VAP is entitled to, but has not yet

been paid, is included in “Revenue.”   The court granted SFR’s

motion, holding that, in this context, the MIPA unambiguously

provides that management fees are only “Revenue” if received by

VAP.   “Net Income” for purposes of determining what is due to

Warren Hill under Section 1.2(d) does not include revenue

accrued but not yet paid to VAP.

           Misconstruing this holding, SFR argues that because

the $2,950,147 in fees were never received by VAP, they were

never earned by VAP and are excluded therefore from the

calculation of “Revenue.”   This reasoning is incorrect.    The key

fact is that the money in question has been paid by the State of

                                 -9-
Illinois to the VAP Funding Master Note Trust.     This court did

not hold that fees are not “earned by VAP in its capacity as

manager” of the trusts simply because they do not touch down in

a VAP account.   To the contrary, regardless of whether VAP

receives the fees or directs them to be paid elsewere, they are

“earned by VAP in its capacity as manager” of the trusts when

paid by the state.   Only VAP is a Qualified Purchaser under

Illinois law, and, as a matter of law, only VAP may earn fees as

manager of the trusts.

           SFR appears to suggest that VAP may avoid its

obligations to Warren Hill under the MIPA by diverting fees away

from VAP to BCM.   This result is contrary to reasoning

repeatedly articulated by this court.     We will therefore include

the $2,950,147 in the top-line amount for “Revenue” in 2018.

                                 V

           We turn to SFR’s dispute over “Expenses” in 2017 and

2018.   SFR asserts first that $48,000 and $4,000 in consulting

fees VAP paid to BFH Investments, LLC (“BFH”) 5 in 2017 and 2018

should be deducted as “Expenses.”     SFR states VAP paid these

fees to BFH for business development activities that resulted in

VAP’s purchase of receivables from Illinois vendor CVS/Caremark.




5.   SFR asserts BFH is controlled by Brian Hynes.
                               -10-
          Section 1.2(d) includes in “Expenses” any “consulting

fees paid to any member of VAP or any third party in exchange

for introducing any new business opportunity to VAP. . . .”

However, consulting fees may not be included in “Expenses” where

the “new business involve[es] any vendor, payee, program or

party which VAP ha[s] previously investigated, transacted with

or paid any consultant with respect to.”   (emphasis added).

          The court addressed the issue of consulting fees on

the motion for summary judgment of Warren Hill.   See Warren

Hill, LLC v. SFR Equities, LLC, Civil Action No. 18-1228, 2019

WL 3304693 (E.D. Pa. July 23, 2019).   In 2017 and 2018, SFR

included in “Expenses” nearly three million dollars paid to

Brian Hynes for obtaining the accounts receivable of Illinois

vender Blue Cross Blue Shield (“BCBS”).    Warren Hill claimed the

three million dollars should be excluded from the calculation of

“Expenses” because VAP had investigated the transaction with

BCBS before the effective date of the MIPA.   SFR countered that

the three million dollars related to Hynes’s “investigation” and

“transaction with” BCBS after the effective date of the MIPA.

The court found, after reviewing the summary judgment record,

that no reasonable juror could find that VAP had not

“investigated” or “transacted with” BCBS prior to the effective

date of the MIPA and granted judgment in favor of Warren Hill.



                              -11-
            At oral argument on Warren Hill’s motion, the court

asked SFR whether the three million dollars it paid Hynes was

only for business transacted with BCBS, or whether some portion

of it was for business with other Illinois vendors.     SFR stated

that the entirety of the three million dollars related to

business with BCBS.    SFR appears now to reverse its course and

argue that a portion of the consulting fees were for the

purchase of receivables from CVS/Caremark.

            SFR had ample opportunity to produce evidence on this

issue in opposition to Warren Hill’s motion for summary

judgment.    Discovery has been closed for some time.   The court

considered the summary judgment record, granted Warren Hill’s

motion, and issued a memorandum providing the reasoning for its

decision.    It will not now revisit this decision to consider new

facts SFR failed to call to the court’s attention at the

appropriate stage of this litigation, especially after the court

made a specific inquiry on this subject at oral argument.     The

$48,000 and $4,000 in consulting fees paid by VAP to BCM will be

excluded in the calculation of “Expenses” for 2017 and 2018.

                                 VI

            SFR asserts also that $154,000 and $887,000 in

consulting fees paid by BCM to BFH in 2017 and 2018 should be

included in “Expenses” if the court determines the $2,950,147

from above is included in “Revenue.”    Specifically, SFR argues

                                -12-
that it “seems both apparent and fundamentally fair” that “BFH’s

bonus for [the] CVS/Caremark and United Health Group business []

be deducted as an expense” if the revenue generated from these

activities is included in “Net Income.”

          By this statement, SFR appears to assert that the

$2,950,147 in management fees paid directly to BCM and the

$154,000 and $887,000 in consulting fees paid by BCM to BFH both

relate to new business, not before investigated, with

CVS/Caremark.   The court rejects this assertion for the same

reasons articulated in Section V above.    Despite ample

opportunity, SFR has failed to put into the record in a timely

manner any such evidence.

          Even accepting SFR’s assertion as true, SFR’s argument

raises a new question of interpretation.    Namely, whether

consulting fees paid by BCM, an entity that did not exist on the

effective date of the MIPA, are “paid by VAP” as required for

inclusion in “Expenses” under the MIPA.    As noted, we do not now

revisit the meaning of the MIPA.    Our focus is on the

calculation of damages in light of our previous decisions.    The

time for this inquiry has passed.     Consequently, we will exclude

the $154,000 and $887,000 in consulting fees paid by BCM to BFH

in the calculation of “Expenses” for 2017 and 2018.




                               -13-
                                VII

          For the reasons stated above, we adopt Warren Hill’s

calculation of damages.   Under Section 1.2(d) of the MIPA,

Warren Hill is entitled to $1,573,493.89 in damages for 2017,

and $3,962,152.83 in damages for 2018.   Under Section 1.2(e), it

is undisputed that Warren Hill is entitled also to $363,580.42

in damages which represents 16.623% of all “Included Reserve

Amounts,” 6 including trust certificate income, released from the

“Reserve Accounts” in 2019.   In addition, prejudgment interest

in the amount of $327,461.05 is due. 7

          Finally, Warren Hill seeks, and SFR does not dispute,

entry of a declaratory judgment that SFR pay to Warren Hill

16.623% of all “Included Reserve Amounts,” including trust

certificate income, not yet released by the trusts.

          Judgment will be entered accordingly.




6.   Amounts required to be held by VAP lenders under VAP’s
financing arrangements with those lenders are “Reserve Amounts.”
“Included Reserve Amounts” are all those “Reserve Amounts” which
were either held as of closing or became “Reserve Amounts” in
the three-year period following closing, as defined by Section
1.2(e) of the MIPA.

7.   SFR does not dispute Warren Hill’s calculation of
prejudgment interest.
                               -14-
